Citation Nr: 1729559	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to VA nonservice-connected death pension benefits.

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran, who died in August 2008, served on active duty from November 1967 to April 1970.  The appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Indianapolis Regional Office.  


FINDINGS OF FACT

1.  There are no errors of fact or law with respect the appellant's claim of entitlement to VA nonservice-connected death benefits.  

2.  At the time of his death, the Veteran did not have any claims for VA benefits pending, and there was no money due and owing for any of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the claim of entitlement to VA nonservice-connected death pension have been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.159, 3.271-3.275 (2016).  

2. The criteria for accrued benefits based on a pending claim for service-connected benefits have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. §§ 3.159 (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

In January 2009, the VA appropriately notified the appellant of the information and evidence needed to substantiate and complete her claims.  The VA then obtained identified and available evidence, performed a retrospective medical review of the Veteran's file, and provided the appellant an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the appellant in the development of her claims; and therefore, the Board will proceed to the merits of the appeal.  

The appellant is seeking VA death pension and accrued benefits.  

Death Pension

In September 2008, the appellant filed a claim of entitlement to VA dependency and indemnity compensation (DIC) based on the cause of the Veteran's death.  A claim by a surviving spouse for DIC is also considered to be a claim for death pension and accrued benefits.  38 U.S.C.A. § 5101(b)(1) (West 2014); 38 C.F.R. § 3.152 (2016).  The greater benefit will be awarded, unless the claimant requests otherwise.  38 C.F.R. § 3.151 (2016).  

In June 2013, during the course of the appeal, the RO granted the appellant's claim of entitlement to DIC.  DIC is a greater benefit than death pension; and the appellant has not requested the lesser benefit.  Therefore, there are no further errors of fact or law with respect to the appellant's claim for death pension, and it is dismissed.  38 U.S.C.A. § 7105 (West 2014).  
Accrued Benefits

Accrued benefits are periodic monetary benefits authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid prior to the last date of entitlement will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent. 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2016).

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the Veteran did not have a claim for VA benefits pending at the time of his death.  He did have a 90 percent combined rating for the following service-connected disabilities:  PTSD, evaluated as 70 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; and peripheral neuropathy of each foot, each evaluated as 20 percent disabling.  He also had a total rating due to unemployability caused by his service-connected disabilities.  However, there is no evidence that he was entitled to any benefits which had not been paid but were owed to him at the time of his death.  Therefore, the appellant does not meet the criteria for entitlement to accrued benefits, and the appeal will be denied.  



ORDER

With respect to the issue of entitlement to VA death pension benefits, the appeal is dismissed.

Entitlement to accrued benefits is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


